Exhibit 10.11(b)

 

INSTRUMENT AMENDING

 

LYONDELL CHEMICAL COMPANY

 

ELECTIVE DEFERRAL PLAN FOR NON-EMPLOYEE DIRECTORS

 

LYONDELL CHEMICAL COMPANY hereby amends the Lyondell Chemical Company Elective
Deferral Plan for Non-Employee Directors, effective January 1, 2005, to read as
follows:

 

ARTICLE I, GENERAL PROVISIONS, Section 1.1, “Purpose and Intent of Plan,” is
amended to read as follows:

 

Section 1.1 Purpose and Intent of Plan.

 

This Plan is intended to provide the opportunity Directors who are not Company
employees to accumulate supplemental funds for retirement or special needs
before retirement through the deferral of portions of their Retainer Fee. This
Plan applies to deferrals made through December 31, 2004 and earnings thereon
and no further deferrals shall be included in this Plan.

 

ARTICLE I, GENERAL PROVISIONS, Section 1.3, subsection (r), “Interest Rate”, is
amended to read as follows:

 

Section 1.3 Definitions.

 

(r) Interest Rate means (i) prior to January 1, 2006, for any Plan Year before a
Change in Control occurs, 125 percent of the rolling average Ten-Year Treasury
Note Rate, as of October 1 before the applicable Plan Year begins, or other
interest rate specifically adopted by



--------------------------------------------------------------------------------

the Administrative Committee before the election period for the applicable Plan
Year; or (ii) for each Plan Year commencing after a Change in Control, the
interest rate equal to the greater of (a) the Prime Rate or (b) 125 percent of
the rolling average Ten-Year Treasury Note Rate, on October 1 before the
applicable Plan Year begins. Effective January 1, 2006, the monthly Interest
Rate during the Plan Year means the previous monthly average of the closing
yield to maturity, as reported by Bloomberg, of Lyondell Chemical Company’s most
junior publicly traded debt on December 1 of the prior Plan Year. If this debt
is retired during the Plan Year, the monthly interest rate shall be based on the
previous monthly average of the then longest maturity for the Company’s most
junior publicly traded debt.

 

IN WITNESS WHEREOF, LYONDELL CHEMICAL COMPANY, acting by and through its duly
authorized officer, has caused this Instrument to be executed on this 2nd day of
December, 2005.

 

ATTEST:

     

LYONDELL CHEMICAL COMPANY

By:  

/s/ JoAnn L. Beck

      By:  

/s/ Dan F. Smith

   

Assistant Secretary

         

Dan F. Smith

President and Chief Executive Officer

 

2